PER CURIAM.
The trial court denied defendant’s motion for post-conviction relief without an eviden-tiary hearing. Yet the court failed to append “a copy of that portion of the files and records which conclusively shows that the prisoner is entitled to no relief....” Rule 3.850, Fla.R.Crim.P.; see also Cobb v. State, 424 So.2d 980 (Fla. 4th DCA 1983); Jones v. State, 384 So.2d 736 (Fla. 4th DCA 1980). Accordingly, the cause is reversed and remanded with instructions to conduct an evidentiary hearing.
HERSEY, C.J., and HURLEY and LETTS, JJ., concur.